DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 04/26/2021 has been entered:
Claim 1 and 3 – 16 remain pending in the application;
Claim 1, 3 – 10 and 12 – 15 are amended;
Claim 2 is cancelled;
Claim 16 is added as new.

Applicant’s amendments to claim have overcome each and 112 claim rejections set forth in the Non-Final Office Action mailed on 01/26/2021. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 15 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered. The amendments to claims do overcome the 102/103 rejections set forth in the Non-Final Office Action mailed on 

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “receive, via the user interface, system input for identification of the target anatomy, wherein the system input comprises a user input specifying the target anatomy or the 2D ultrasound image as a reference image for determining the target anatomy; and based on the target anatomy, select, from a plurality of graphical icons stored in memory, a subset of the plurality of graphical icons and cause the selected subset of the plurality of graphical icons to be displayed on a display of the user interface”, and submitted on p.6 that “even if Yuji could arguably be said to show a screen for switching between different display formats for switching the display, there is no teaching or suggestion in Yuji that this switching screen 81 is any manner re-configured, by selecting and displaying a subset of selectable icons, based upon the identified target anatomy. There is no teaching of suggestion that the processor of the system in Yuji receives, via the user interface, a system input for identification of the target anatomy, the system input comprising either a user input specifying the target anatomy or the 2D ultrasound image as a reference image for determining the target anatomy and that the processor, based on the target anatomy, then selects, from a plurality of graphical icons stored in memory, a subset of the plurality of graphical icons, which are displayed on the user interface for reconfiguring the user interface based on the target anatomy.”

Since applicant’s amendments change the scope of claim, new reference Kiefer et al. (US 2010/0293505 A1; published on 11/18/2010) (hereinafter “Kiefer”) and Kariathungal et al. (US 2007/0197909 A1; published on 08/23/2007) (hereinafter “Kariathungal”) are introduced in new grounds of rejection to teach all claim limitations in combination with cited references (see detail in later 103 rejection).
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of dependent claims, applicant’s remarks submitted on p.6 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.5 – 6 have been fully considered and the arguments are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 3 and 4 are objected to because of the following informalities:  
Claim 3 is dependent on claim 2 which is cancelled in the amendment. For the purpose of examination, claim 3 is constructed as depending on claim 1.
Claim 4 is dependent on claim 2 which is cancelled in the amendment. For the purpose of examination, claim 3 is constructed as depending on claim 1.
Claim 4 line 4, limitation “the array” should read “the transducer array” to avoid potential 112b issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1, 3, 6 – 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji (JP 2001161693 A; published on 06/19/2001) in view of Kiefer et al. (US 2010/0293505 A1; published on 11/18/2010) (hereinafter “Kiefer”) and Kariathungal et al. (US 2007/0197909 A1; published on 08/23/2007) (hereinafter “Kariathungal”).

Note: all citations with respect to the reference Yuji are based on the machine-generated translation obtained from European Patent Office website.

Regarding claim 1, Yuji teaches an ultrasound system for an exam using 3D imaging ("As shown in FIG. 1, an ultrasonic diagnostic imaging apparatus 1 according to the present embodiment …" [0011]; "… when the three-dimensional scanning is selected …" [0020]), comprising:
a transducer array ("… and an ultrasonic transducer 4 …" [0011]; an array of transducer elements is a must-have for ultrasound imaging, especially in 3D imaging) configured to transmit ultrasound waves to a target anatomy and receive ultrasonic 
a user interface (“… by selecting the other window 80 for switching the display screen of the setting tab 49 in FIG. 11, as shown in FIG. 32 …” [0058]; see Fig.32) configured to display a plurality of selectable graphical icons ("… a box format {orthogonal coordinate format} perspective projection image in thumbnail format is displayed. Ob{Box} 81a, cylinder format {cylindrical coordinate format} perspective projection image Ob{Cylinder} 81b ... A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]); and
a processor ("The drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the display unit 13 are controlled by the control unit 14." [0017]; “A data processing unit for performing data processing on echo data of a three-dimensional area …” [0066]) configured to:
based on the received ultrasonic echoes, produce a 2D ultrasound image including the target anatomy ("The sound ray data of the frame memory is input to a digital scan converter {abbreviated as DSC} 12, converted into image data of a predetermined television system …" [0016]; "… the radial tomographic image Ir sequentially shifted by the movement pitch in the linear direction ..." [0020]; each Ir image is a 2D image);

Yuji fails to explicitly teach the processor configured to receive, via the user interface, system input for identification of the target anatomy, wherein the system input comprises a user input specifying the target anatomy or the 2D ultrasound image as a reference image for determining the target anatomy; and the selection of the subset of the plurality of graphical icons is based on the target anatomy.
However, in the same field of endeavor, Kiefer teaches the processor (“The units of the system 100 may be implemented using a processor.” [0116]) configured to receive, via the user interface, system input (“The tip of the arrow-shaped pointer controlled by the indication unit 115 points at the indicated location.” [0094]; “The second exemplary action is displaying a window comprising a menu having five entries.” [0095]; see Fig.4 and Fig.5) for identification of the target anatomy, wherein the system input comprises a user input specifying the target anatomy (“The tip of the arrow-shaped pointer controlled by the indication unit 115 points at the indicated location. In response to the pointer-over event triggered by the trigger unit 120, the identification unit 125 identified the RCA as the segmented anatomical structure.” [0094]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the diagnostic system as taught by Yuji with the diagnostic system as taught by Kiefer. Doing so would make it possible for 
Yuji in view of Kiefer fails to explicitly teach the selection of the subset of the plurality of graphical icons is based on the target anatomy.
However, in the same field of endeavor, Kariathungal teaches the selection of the subset of the plurality of graphical icons is based on the target anatomy (“Selection of a hanging protocol on a PACS workstation may be based on a plurality of criteria, such as a number of connected displays, a modality, an anatomy, and a procedure, for example.” [0059]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the diagnostic system as taught by Yuji with the customized display of medical images as taught by Kariathungal. Doing so would make it possible for “allowing a user to switch views for easy reading of an image study” (see Kariathungal; [0013]).

Regarding claim 3, Yuji in view of Cupples teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein the user input comprises a touch-based input further configured to identify a viewing orientation of the target anatomy or protocol configured to view the target anatomy ("In addition, one-touch operation can be used to switch between endoscopic display images, surface projection displays, images that switch between the mouth side and the anus side of surface projection displays, and ultrasonic images such as the cylinder format {cylindrical coordinate format} of surface projection display." [0062]).

Regarding claim 6, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein each of the graphical icons of the selected subset of graphical icons comprises a thumbnail image of a 3D view of the target anatomy ("… the endoscopic display image 82a shown in FIG. 33 is an image for switching the mouth side and the anus side. Switching between a box format {orthogonal coordinate format} 82b for surface projection display and a box format {orthogonal coordinate format} 82c for surface projection display, and an ultrasonic image such as a cylinder format {cylindrical coordinate format} 82d for surface projection display." [0059]; see Fig.33; “A data processing unit for performing data processing on echo data of a three-dimensional area … a first layer surface extraction unit that sets an extraction position of the surface of the first layer of the tissue from the surface of the tissue of the living body. And a second layer surface extraction means for extracting a portion at a constant distance {depth} from the surface of the first layer as the surface of the second layer, and a depth change for arbitrarily changing the constant distance {depth}.” [0066]; in image processing, the above surface extraction at different distance is the process of 3D volume rendering), and wherein the processor is further configured to produce at least one 3D image of the 3D view of the target anatomy that corresponds to a selected graphical icons ("… the endoscopic display image 82a shown in FIG. 33 is an image for switching the mouth side and the anus side. Switching between a box format {orthogonal coordinate format} 82b for surface projection display and a box format {orthogonal coordinate format} 82c for 

Regarding claim 7, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 6, and Yuji further teaches wherein the processor is further configured to generate a multiplanar view of the target anatomy from 3D image data used to produce the at least one 3D image ("Further, when the thumbnail image DPR image DPR81g is selected, the radial image 83b and the linear image 83a that form the DPR image 83 of FIG. 34 are displayed simultaneously …" [0060]; see Fig.34).

Regarding claim 8, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 6, and Yuji further teaches a system controller ("The drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the display unit 13 are controlled by the control unit 14." [0017]) that, based on the system input, is adapted to modify the at least one 3D image ("A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]) and control settings of the system ("Specifically, the drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the like are controlled according to an instruction from the keyboard 15a or the like of the input operation unit 15." [0017]) with a 3D display processor ("… the display unit 13 are controlled by the control unit 14." [0017]).

Regarding claim 14, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein the user interface is 

Regarding claim 16, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein at least one graphical icon of the selected subset of graphical icons is configured to invoke, upon selection, a macro which executes instructions that reconfigure an operation of at least one control of the user interface ("… and thumbnails are displayed. A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]; "… when the thumbnail image DPR image DPR81g is selected, the radial image 83b and the linear image 83a that form the DPR image 83 of FIG. 34 are displayed simultaneously ..." [0060]; here the simultaneous display of two images are interpreted as the UI control macro).


Claim 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer and Kariathungal, as applied in claim 1, and further in view of Cupples et al. (US 2002/0167549 A1; published on 11/14/2002) (hereinafter "Cupples").



Yuji in view of Kiefer and Kariathungal fails to explicitly teach wherein the orientation of the array relative to the target anatomy is derived from the reference image or specified by the user via the user interface.
However, in the same field of endeavor, Cupples teaches wherein the orientation of the array relative to the target anatomy is derived from the reference image or specified by the user via the user interface ("Body marker region 300 comprises … and a probe position text sequence 308 … probe position text sequence 308 is automatically and continuously generated and displayed based on the position of the probe icon 306. Probe icon 306, in turn, is manipulated by the user through trackball 212 and probe orientation knob 214 according to the user's estimate of the position of the actual ultrasound probe ..." [0032]; "The term 'position' refers to the collective location and orientation information." [0007]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system input as taught by Yuji with the orientation information input as taught by Cupples. Doing so would make it possible 

Regarding claim 15, Yuji in view of Kiefer, Kariathungal and Cupples teaches all claim limitations, as applied in claim 4, and Yuji further teaches a user interface having an area adapted to contain characteristics of the reference image ("The display menu shown in FIG. 7 includes … an information area 45 …" [0035]; see Fig.7).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer and Kariathungal, as applied in claim 1, and further in view of Toma et al. (US 2014/0303499 A1; published on 10/09/2014) (hereinafter "Toma").

Regarding claim 5, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, except wherein the system input further comprises orientation information of the target anatomy with respect to the transducer array generated by a segmentation model of the target anatomy.
However, in the same field of endeavor, Toma teaches wherein the system input further comprises orientation information of the target anatomy with respect to the transducer array generated by a segmentation model of the target anatomy ("During the above, the vascular region detection unit 102 detects both shape of a vascular wall region in the vascular region and also a blood vessel extension direction." [0058]; "... the measurement position determination unit may detect the specific part based on a 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system input as taught by Yuji with the measurement determination based on orientation information as taught by Toma. Doing so would make it possible to provide "guidance that urges a user to change position or orientation of the ultrasound probe" (see Toma; [0051]).


Claim 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer and Kariathungal, as applied in claim 8 and claim 1 respectively, and further in view of Deischinger et al. (US 2011/0255762 A1; published on 10/20/2011) (hereinafter "Deischinger").

Regarding claim 9, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 8, except wherein the system controller is adapted to modify the at least one 3D image and control settings of the system according to a macro stored in memory.
However, in the same field of endeavor, Deischinger teaches wherein the system controller is adapted to modify the at least one 3D image and control settings of the system ("The operations of the sub-modules illustrated in FIG. 10 may be controlled by 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).

Regarding claim 10, Yuji in view of in view of Kiefer, Kariathungal and Deischinger teaches all claim limitations, as applied in claim 9, and Deischinger further teaches wherein the system controller is further coupled to receive macros from a macro storage and controller ("The computer or processor executes a set of instructions that are stored in one or more storage elements …" [0069]), and outputs coupled to the processor (see data flow in Fig.10 to 2D video processor module and 3D processor module).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would 

Regarding claim 13, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, except wherein the processor comprises a B mode processor and a Doppler processor.
However, in the same field of endeavor, Deischinger teaches wherein the processor comprises a B mode processor and a Doppler processor ("The sub-modules also may be implemented as software modules within a processing unit." [0049]; "… a power Doppler sub-module 254, a B-mode sub-module 256, a spectral Doppler sub-module 258 …" [0050]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).


Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer, Kariathungal and Deischinger, as applied in claim 10, and further in view of Gilling (US 6,126,601; published on 10/03/2000).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).
Yuji in view of Kiefer, Kariathungal and Deischinger fails to explicitly teach a beamformer controller having an output coupled to the beamformer, wherein an output of the system controller is further coupled to the beamformer controller.
However, in the same field of endeavor, Gilling teaches a beamformer controller having an output coupled to the beamformer ("The scan control sequencer 16 provides real-time {acoustic vector rate} control inputs to the beamformer 2 …" Col.3, Ln.7 - 30; see Fig.1), wherein an output of the system controller is further coupled to the beamformer controller ("The master controller 12 performs system level control functions." Col.3, Ln.7 - 30; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound control as taught by Yuji 

Regarding claim 12, Yuji in view of Kiefer, Kariathungal, Deischinger and Gilling teaches all claim limitations, as applied in claim 11, and Deischinger further teaches wherein the system controller is further adapted to control the processor in response to its receipt of the macro ("The operations of the sub-modules illustrated in FIG. 10 may be controlled by a local ultrasound controller 250 or by the processor module 236." [0050]; "The user may freeze the cine loop by entering a freeze command at the user interface 224. The user interface 224 may include, for example, a keyboard and mouse and all other input controls associated with inputting information into the ultrasound system 200 ..." [0056]; "A 3D processor sub-module 300 is also controlled by the user interface 224 ..." [0057]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).
Although Deischinger does not explicitly teach the controlling of the beamformer, the beamforming control is the fundamental function of ultrasound scanning for any ultrasound apparatus.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound control as taught by Yuji with the ultrasound control as taught by Gilling. Doing so would make it possible to provide a system with "a low-cost alternative similar to a large customized ASIC implementation" (see Gilling; Col.2, Ln.26 - 45).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793